t c memo united_states tax_court robert j hoaglund petitioner v commissioner of internal revenue respondent docket no filed date robert j hoaglund pro_se margaret c tinagero for respondent memorandum opinion jacobs judge this case is presently before the court on respondent's motion for judgment on the pleadings pursuant to rule respondent determined a dollar_figure deficiency in petitioner's federal_income_tax for and a dollar_figure accuracy-related_penalty pursuant to sec_6662 unless indicated otherwise all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent filed a motion for judgment on the pleadings pursuant to rule claiming that the undisputed facts in the pleadings require judgment in favor of respondent as a matter of law on date petitioner filed a response to respondent's motion for judgment on the pleadings the sole issue for decision is whether an order of the u s bankruptcy court for the central district of california discharged petitioner's debt to respondent for the 10-percent additional tax pursuant to sec_72 on premature distributions from an individual_retirement_account ira the facts set forth below are derived from the pleadings filed by the parties background at the time the petition was filed petitioner resided in thousand oaks california by a notice_of_deficiency dated date respondent determined various increases in petitioner's federal_income_tax for including a 10-percent additional tax pursuant to sec_72 for premature distributions from an ira in a petition to this court filed on date petitioner disputed only respondent's attempt to collect the additional tax for premature distributions asserting that such debt was discharged by order of the bankruptcy court effective date attached to the petition filed by petitioner was a copy of the bankruptcy court's discharge order the order indicates that petitioner filed a petition with the bankruptcy court on date pursuant to chapter of the bankruptcy code u s c the order further provides that no complaint objecting to the discharge of petitioner's debt was filed or in the alternative that if one was filed it was not sustained consequently the bankruptcy court ordered the following the above-named debtor petitioner is released from all dischargeable debts except those pending complaints which will be determined later any judgment heretofore or hereafter obtained in any court other than this court is null and void as a determination of the personal liability of the debtor petitioner with respect to any of the following a debts dischargeable under u s c section b unless heretofore or hereafter determined by order of this court to be nondischargeable debts alleged to be excepted from discharge under clauses and of u s c section a c debts determined by this court to be discharged all creditors whose debts are discharged by thi sec_3 order and all creditors whose judgments are declared null and void by paragraph above are enjoined from instituting or continuing any_action or employing any process or engaging in any act to collect such debts as personal liabilities of the above-named debtor the order of discharge was entered on date in answer to petitioner's petition respondent generally denied petitioner's allegation that the bankruptcy court had discharged petitioner's debt for the additional tax on premature distributions in reply to that answer petitioner asserted that respondent failed to object to the discharge of petitioner's debts after notice by the u s trustee assigned to the case and petitioner argued that the doctrines of res_judicata and collateral_estoppel prohibited respondent from attempting to collect the additional tax on premature distributions discussion rule provides that after the pleadings in a case are closed but within such time as not to delay the trial a party may move for judgment on the pleadings the granting of a motion for judgment on the pleadings is proper only where the pleadings do not raise a genuine issue of material fact and the moving party is entitled to judgment as a matter of law 82_tc_403 66_tc_367 affd without published opinion 566_f2d_1168 3d cir we find that no genuine issue of material fact is in dispute herein respondent is not herein entitled to judgment as a matter of law because we do not have jurisdiction to address the issue raised by respondent's motion for the reason explained below however because no justiciable issue is raised in the petition we shall on our own initiative dismiss petitioner's case for failure to state a claim on which relief can be granted respondent argues that it is a legally sic impossibility for the amounts at issue to have been discharged in the bankruptcy case respondent reaches this conclusion through a reading of u s c sec which provides exceptions to the dischargeability of debts under the bankruptcy code including chapter petitions respondent directs us specifically to section a a and a of the bankruptcy code which identifies the type of taxes that are nondischargeable section a provides in part as follows sec exceptions to discharge a a discharge under section a b or b of this title does not discharge an individual debtor from any debt-- for a tax or customs duty-- a of the kind and for the periods specified in sec_507 or sec_507 of this title whether or not a claim for such tax was filed or allowed sec_507 of the bankruptcy code sets forth a priority listing for the payment of expenses and claims against a debtor's estate sec_507 of the bankruptcy code provides a priority for unsecured claims of governmental units for taxes measured by income or gross_receipts within the time periods set forth therein to the extent such debt is for a fine penalty or forfeiture payable and for the benefit of a governmental_unit and is not compensation_for actual pecuniary loss other than a tax penalty-- a relating to a tax of a kind not specified in paragraph of this subsection or b imposed with respect to a transaction or event that occurred before three years before the date of the filing of the petition respondent asserts that the additional tax under sec_72 falls within the confines of these exceptions and therefore is nondischargeable by the bankruptcy court petitioner argues in essence that the additional tax under sec_72 is a tax penalty rather than an income_tax and that the penalty is a dischargeable debt petitioner further reiterates his position in the petition and reply to respondent's answer that the bankruptcy court has already resolved this issue through its order alternatively petitioner asks us to remand the issue back to the bankruptcy court for resolution the parties apparently request us to determine the characterization of the deficiency arising under sec_72 for purposes of determining its dischargeability in this regard we note the existence of various tests for analyzing the proper characterization of items as taxes for purposes of priority under the bankruptcy code see eg 313_us_283 in re cassidy 983_f2d_161 10th cir in re lorber indus of cal inc 675_f2d_1062 9th cir the tax_court is a court of limited jurisdiction conferred by statute sec_7442 320_us_418 85_tc_527 as such our jurisdiction does not extend to deciding whether a deficiency was discharged in a prior bankruptcy proceeding 94_tc_1 75_tc_389 in exercising our jurisdiction to redetermine deficiencies we are without jurisdiction to 'allow or disallow a claim against a debtor's estate or to discharge taxes as a bankruptcy court might ' neilson v commissioner supra pincite quoting 57_tc_842 consequently we are unable to address the proper characterization of the deficiency arising under sec_72 for purposes of determining its dischargeability under the bankruptcy code this issue is properly resolved by the bankruptcy court not the tax_court therefore respondent's motion will be denied however because petitioner does not dispute any of the underlying deficiencies nor the interestingly the court_of_appeals for the tenth circuit in in re cassidy 983_f2d_161 10th cir held that the 10-percent additional tax under sec_72 was characterized as a nonpecuniary loss penalty rather than a tax for purposes of priority under the bankruptcy code accuracy-related_penalty determined by respondent in the notice_of_deficiency and because there is no justiciable issue before us we shall dismiss petitioner's case for failure to state a claim on which relief can be granted to reflect the foregoing an order denying respondent's motion will be issued an order of dismissal and decision in favor of respondent will be entered
